DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.  Claims 1-14 and 21-25 are now pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein in response to that the audio source generates an ultrasonic sound in the virtual reality environment, the audio positional model converts the ultrasonic 
Claim 8 recites the limitation "wherein in response to that the audio source generates an ultrasonic sound in the virtual reality environment, the audio positional model converts the ultrasonic sound into an acoustic sound" in lines 22-24.  There is insufficient antecedent basis for this limitation in the claim.  Examiner does not understand how an “audio positional model” in a “virtual reality environment” is capable of “convert[ing] [an] ultrasonic sound into an acoustic sound” as claimed.  More specifically, Examiner does not understand how an “audio source” that is “in [a] virtual reality environment” can even generate “an ultrasonic sound”.  It appears that this is nothing more than sound design.  Dependent claims 9-14 fail to cure the deficiencies of independent claim 8, and are therefore rejected at least for the same reasons.
Claim 21 recites the limitation "wherein in response to that the audio source generates an ultrasonic sound in the virtual reality environment, the audio positional model converts the ultrasonic sound into an acoustic sound" in lines 15-17.  There is insufficient antecedent basis for this limitation in the claim.  Examiner does not understand how an “audio positional model” in a “virtual reality environment” is capable of “convert[ing] [an] ultrasonic sound into an acoustic sound” as claimed.  More specifically, Examiner does not understand how an “audio source” that is “in [a] virtual reality environment” can even generate “an ultrasonic sound”.  It appears that this is nothing more than sound 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren et al. (US 2018/0109900 A1) in view of Hirst (US 9,544,706 B1).
In re Claim 1, Lyren discloses an audio signal processing method (see FIG. 3 and ¶¶ [0096]-[0101], where a user selects a character in a VR game and then hears the sounds of the game from the point-of-; FIG. 5 and ¶ [0129]; and ¶¶ [0187], [0203], and [0207]), comprising:
determining, by a processor (see FIG. 8 and ¶¶ [0177]-[0188]), whether a first head related transfer function (HRTF) (see ¶¶ [0161], [0165]-[0167], and [0197]) is selected to be applied onto an audio positional model (see ¶¶ [0034]-[0036], [0169], and [0204]) corresponding to a first target or not (see FIG. 3: 300 and ¶¶ [0102]-[0103], where block 300 states provide the listener with an option to select or designate a character for the point-of-view presented to a listener in a visual entertainment medium, and where the listener can select from or be provided with one or more characters in the visual entertainment medium), wherein the first target with a first appearance that is an avatar of a user (see ¶¶ [0024], [0028], [0030], and [0200], a "character" is a person, creature, or being represented in a visual entertainment, and characters can be real, fictitious, animated, visible, or, invisible, and may interact with other characters, objects, or locations) is located in a first position in a virtual reality environment to receive a sound from an audio source (see ¶¶ [0110]-[0116], where the listener can be provided with a list or identity of different characters in the visual entertainment that are available as audial points-of-view, when the listener selects or is provided with the audio at one of these characters then the listener hears sounds from the point-of-view of the selected or provided character, and where a list of the characters is displayed to the listener, and further where a listener can be provided with a visual indication of which character is serving as the audial point-of-view of the listener, e.g., when the listener hears sounds from the point-of-view of a selected character, then a visual indication on the character, screen, or display indicates for the listener which character is currently selected as the audial viewpoint, and further where one or more sound sources in the scene are convolved with a left and a right HRTF corresponding to the coordinates of the sound source relative to the designated point-of-view to deliver binaural sound to the listener; FIG. 5: 500 and ¶¶ [0130]-[0132]; and ¶ [0141]);
 (see FIG. 3: 310 and ¶¶ [0105]-[0106], where block 310 states select a sound package that corresponds to the selected character in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium; and FIG. 5: 510 and ¶¶ [0133]-[0134]) in response to a determination that the first HRTF is not selected corresponding to that the user changes the avatar to the second target (see ¶¶ [0110]-[0116], where the listener can be provided with a list or identity of different characters in the visual entertainment that are available as audial points-of-view, when the listener selects or is provided with the audio at one of these characters then the listener hears sounds from the point-of-view of the selected or provided character, and where a list of the characters is displayed to the listener, and further where the listener changes the audial point-of-view of the listener during the visual entertainment to different positions in the scene such as from one character to another character, and when the listener hears sounds from the point-of-view of a selected character, then a visual indication on the character, screen, or display indicates for the listener which character is currently selected as the audial viewpoint, and further where one or more sound sources in the scene are convolved with a left and a right HRTF corresponding to the coordinates of the sound source relative to the designated point-of-view to deliver binaural sound to the listener; and ¶ [0058]), wherein the second target has a second appearance different from the first appearance (see ¶¶ [0024], [0028], [0030], and [0200], by way of the "character");
modifying, by the processor, a second HRTF by adjusting the parameters of the second target according to size, sharp and the second appearance of the second target in the virtual reality environment (see FIG. 3: 310 and ¶¶ [0105]-[0106], where block 310 states select a sound package that corresponds to the selected character or object, or to the selected location in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide ; and FIG. 5: 520 and ¶¶ [0136]-[0137], where block 520 states convolve the sound of the sound source with the selected HRTFs, and where a processor convolves or processes the sound with the selected HRTFs so the sound is heard by the listener to originate from the source of sound relative to the position in the scene assumed by the listener); and
applying, by the processor, the second HRTF onto the audio positional model corresponding to the first target to generate an audio signal (see FIG. 3: 320 and ¶¶ [0107]-[0108], where block 320 states provide the visual entertainment medium to the listener with binaural sound adjusted according to the sound package so the listener hears the sounds as if the listener were the selected character in the scene of the visual entertainment medium, and where the binaural sound is provided to the listener through electronic earphones, headphones, or speakers; and FIG. 5: 530 and ¶¶ [0138]-[0140], where block 530 states provide, to the listener, the sound convolved with the HRTFs so the listener hears the sound from the point-of-view of the character while the listener watches the visual entertainment, and where the sound is processed or convolved with a transfer function or other data so the sound originates to the ), wherein in response to that the audio source generates an ultrasonic sound in the virtual reality environment, the audio positional model converts the ultrasonic sound into an acoustic sound (see FIG. 3: 320 and ¶¶ [0107]-[0108], where block 320 states provide the visual entertainment medium to the listener with binaural sound adjusted according to the sound package so the listener hears the sounds as if the listener were the selected character in the scene of the visual entertainment medium; and FIG. 5: 530 and ¶¶ [0138]-[0140], where block 530 states provide, to the listener, the sound convolved with the HRTFs so the listener hears the sound from the point-of-view of the character while the listener watches the visual entertainment, and where the sound is processed or convolved with a transfer function or other data so the sound originates to the listener from the direction and distance of the sound source in the scene relative to a position of the selected character in the scene).
Lyren fully enables the claimed audio signal processing method.  In Lyren, the listener can be provided with a list or identity of different characters in the visual entertainment that are available as audial points-of-view (see ¶ [0111]).  When the listener selects or is provided with the audio at one of these characters then the listener hears sounds from the point-of-view of the selected or provided character (Id.).  To point of fact, Lyren explicitly states that the list of the characters is displayed to the listener (Id.).  To this end, while Lyren does contemplate the listener changing the audial point-of-view of the listener during the visual entertainment to different positions in the scene such as from one character to another character (see ¶¶ [0110]-[0116]), Lyren does not explicitly detail an embodiment of the audio signal processing method where, in response to a determination that the first HRTF is not selected corresponding to that the user changes the avatar to the second target, the first target in the first position 
In the same audio signal processing endeavor, Hirst is directed to generating a customized head-related transfer function (HRTF) for a user using image sensors, spatial sensors or other sensors (see col. 2: ll. 3-36; see also FIGS. 6-7, where example methods for creating a customized HRTF are illustrated; and claims 1, 3 and 4). The customized HRTF may then be used in conjunction with a simulated spatial sound reproduction system in order to provide the user with a customized listening experience (Id.).  A 3D digital model of the human pinna may be generated using the digital images or sensor data (Id.). This 3D digital model may be created by applying one or more photogrammetric methods using the digital images or another 3D digital modeling technique using captured sensor data (Id.). An HRTF that is customized for the human pinna may be determined using the 3D digital model (Id.). A set of morphological parameters may be identified that describes the human pinna, and HRTFs may be generated using the morphological parameters (Id.). The HRTF that is customized for the human pinna may be used to provide virtual surround sound through headphones or another type of speaker arrangement (Id.). An application that provides audio output may use the HRTF that is customized for the human pinna to configure the audio output such that a virtual surround sound effect is produced when the audio output is heard through the speaker arrangement and the surround sound effect is customized for the unique pinna shape of the user who is listening to the audio output to provide a more realistic virtual surround sound effect (Id.).
In Hirst, a 3D digital model may be stored in a file or set of files and these files may be used in conjunction with a 3D geometry modeler to produce a representation with 3D perspective of one or more surfaces of the pinna that are described in the file or set of files (see col. 4: ll. 12-58). The 3D digital model of the user's pinna can then be provided to computing an HRTF (Id.). The HRTF generation process may compute a plurality of morphological parameters that describe one or more dimensions of the user's pinna using the 3D digital model (Id.). The HRTF generation process may also use the plurality of (Id.). The HRTF generation process may then provide the customized HRTF to one or more applications to enable those applications to provide the user with a more accurate spatial sound reproduction (Id.).
The application may be a video game (see cols. 5-6: ll. 5-3). Indeed, Hirst may be applied in an interactive gaming environment in order to allow the spatial sound experience of a user to be dynamically adjusted in response to changing gameplay or content that the user is accessing (Id.). The gameplay or content may change in response to user input that controls an avatar or other environmental aspects in the interactive gaming environment (Id.). As one example, spatially oriented sound may be produced for an application that may be depicting a virtual three-dimensional (3D) environment in which an avatar corresponding to the user 300 is situated (Id.). The spatial sound reproduction that is provided to the user 300 through the headphones 302 may be configured to simulate the listening experience of the avatar based on the avatar's orientation and/or position in the virtual three-dimensional (3D) environment provided by the application and the spatially oriented sound sources in the 3D environment (Id.).
In this way, Hirst teaches:
loading, by the processor (see FIG. 5 and cols. 7-8: ll. 37-49; and FIG. 8 and cols. 10-11: ll. 50-57), a plurality of parameters of a second target (see FIG. 2 and cols. 5-6: ll. 5-32, where several examples of morphological parameters that describe one or more dimensions of a human pinna 202 that may be computed by the HRTF generation process using the 3D digital model are illustrated) in response to a determination that the first HRTF is not selected corresponding to that the user changes the avatar to the second target (see FIG. 5 and cols. 7-8: ll. 37-49, when a user is logged in to play a game, the appropriate user profile may be selected and the associated HRTF and other customization information may be loaded) and the first target in the first position in the virtual reality environment is replaced with the second target to receive the sound from the audio source (see cols. 7-8: ll. 37-49, where the customized HRTF may be associated with a user profile corresponding to the user in a set of user profiles 512 that are ; see also cols. 5-6: ll. 5-32, where the technology may be applied in an interactive gaming environment in order to allow the spatial sound experience of a user to be dynamically adjusted in response to changing gameplay or content that the user is accessing, and where the gameplay or content may change in response to user input that controls an avatar or other environmental aspects in the interactive gaming environment).
Based on the foregoing, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Lyren’s audio signal processing method by incorporating the user profile features of Hirst’s audio signal processing method as it amounts to nothing more than routine experimentation while yielding predictable results. At least one motivation would have been to allow the spatial sound experience of a user to be dynamically adjusted in response to changing gameplay or content that the user is accessing (see Hirst, cols. 5-6: ll. 5-32).

In re Claim 2, Lyren discloses wherein the parameters of the second target comprise a sound loudness, a timbre, an energy difference of the audio source respectively emitted toward a right-side and a left-side of the second target, and/or a time configuration toward the right-side and the left-side (see ¶¶105-106, where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character, object, or listener at the location in the scene of the visual entertainment medium).

In re Claim 3, Lyren discloses wherein the time configuration comprises a time difference of the audio source respectively emitted toward the right-side and the left-side (see ¶¶105-106, where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character, object, or listener at the location in the scene of the visual entertainment medium).

In re Claim 4, Lyren discloses the step of modifying the parameters of the second HRTF according to the parameters of the second target, further comprises: adjusting the sound loudness or the timbre, the time difference of, or the energy difference of the sound respectively emitted toward the right-side and the left-side according to size or shape of the second target (see ¶¶105-106, where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character, object, or listener at the location in the scene of the visual entertainment medium; see also ¶¶135 and 163-169).

In re Claim 5, Lyren discloses further comprising: adjusting the parameters of the second HRTF according to a transmission medium between the second target and an audio source (see ¶¶105-106, where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character, object, or listener at the location in the scene of the visual entertainment medium; see also ¶¶63, 95, 113, 116 and 157).

In re Claim 6, Lyren discloses wherein the parameter of the second target comprises a character simulating parameter set of an avatar (see ¶¶105-106, where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character, object, or listener at the location in the scene of the visual entertainment medium; and see ¶200).
In re Claim 7, Lyren discloses further comprising: 
detecting parameters of the first HRTF by a plurality of sensors of a head-mounted device (see ¶¶95, 163-167 and 185-186).
Claims 8-14 essentially recite the same limitations as claims 1-7 and are rejected for similar reasons.  Therefore, Lyren in view of Hirst makes obvious all limitations of the claims.

Claim 21 essentially recites, in part, the same limitations as claim 1, and is rejected for similar reasons to those detailed above. In regards to the remaining elements of the claim, Lyren further discloses: wherein each the first appearance of the first target and the second appearance of the second target comprises a human or non-human head (see ¶¶ [0024], [0028], [0030], and [0200], a "character" is a person, creature, or being represented in a visual entertainment, and characters can be real, fictitious, animated, visible, or, invisible, and may interact with other characters, objects, or locations);
the first target comprises a plurality of parameters, the parameters of the first target comprise a first head size and a first distance between ears (see FIG. 3: 310 and ¶¶ [0105]-[0106], where block 310 states select a sound package that corresponds to the selected character in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium; and FIG. 5: 510 and ¶¶ [0133]-[0134]), the parameters of 6the second target comprise a second head size and a second distance between ears (see FIG. 3: 310 and ¶¶ [0105]-[0106], where block 310 states select a sound package that corresponds to the selected character in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium; and FIG. 5: 510 and ¶¶ [0133]-[0134]), the second head size is bigger than the first head size, and the second distance is greater than the first distance (Id., and see ¶¶ [0110]-[0116], where the listener can be provided with a list or identity of different characters in the visual entertainment that are available as audial points-of-view, when the listener selects or is provided with the audio at one of these characters then the listener hears sounds from the point-of-view of the ; and ¶ [0058]); and
modifying the second HRTF according to the parameters of the second target comprises adjusting a time configuration of the audio source that left and right ears of a user hears sounds corresponding to the audio source (see FIG. 3: 310 and ¶¶ [0105]-[0106], where block 310 states select a sound package that corresponds to the selected character or object, or to the selected location in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium, and where the sound package includes: sound already convolved as binaural sound for the listener; information, instructions, or data to convolve sound for the listener; coordinates of emanation of the sound within the scene and other information to enable selection of a HRTFs of a listener so sound is convolved with a set of transfer functions, ITDs, or ILDs to enable the sound to emanate from the desired locations; time-coded positional trajectories for a selected character or object that moves within the scene or visual entertainment medium; ITDs, ILDs, transfer functions or impulse responses and their variations over time in the scene or entertainment to convolve or adjust each sound audible from the position in the scene of the selected character, object, or location so the sounds resulting from the adjustments emanate for the listener as if the listener were at the point-of-view and orientation of the character, object, or location in the scene during the scene(s); distances to ; and FIG. 5: 520 and ¶¶ [0136]-[0137], where block 520 states convolve the sound of the sound source with the selected HRTFs, and where a processor convolves or processes the sound with the selected HRTFs so the sound is heard by the listener to originate from the source of sound relative to the position in the scene assumed by the listener).
Therefore, Lyren in view of Hirst makes obvious all limitations of the claim.

In re Claim 22, Lyren discloses wherein adjusting the time configuration of the audio source comprises increasing a time difference of the audio source that the left and right ears of the user hears the sounds corresponding to the audio source, such that either the left ear or the right ear of the user hears the sounds corresponding to the audio source delayed when compared to the other of the left ear or the right ear of the user (see FIG. 3: 310 and ¶¶ [0105]-[0106], where block 310 states select a sound package that corresponds to the selected character or object, or to the selected location in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium, and where the sound package includes: sound already convolved as binaural sound for the listener; information, instructions, or data to convolve sound for the listener; coordinates of emanation of the sound within the scene and other information to enable selection of a HRTFs of a listener so sound is convolved with a set of transfer functions, ITDs, or ILDs to enable the sound to emanate from the desired locations; time-coded positional trajectories for a selected character or object that moves within the scene or visual entertainment medium; ITDs, ILDs, transfer functions or impulse responses and their variations over time in the scene or entertainment to convolve or adjust each sound audible from the position in the scene of the selected character, object, or location so the sounds resulting from the adjustments emanate for the listener as if the listener were at the point-of-view and orientation of the character, object, or location in the scene during the scene(s); distances to ; and FIG. 5: 520 and ¶¶ [0136]-[0137], where block 520 states convolve the sound of the sound source with the selected HRTFs, and where a processor convolves or processes the sound with the selected HRTFs so the sound is heard by the listener to originate from the source of sound relative to the position in the scene assumed by the listener).

In re Claim 23, Lyren discloses wherein adjusting the time configuration of the audio source comprises increasing a delay time of the audio source, such that both the left and right ears of the user hears the sounds corresponding to the audio source in a manner delayed when compared to when the first target is displayed in the virtual reality environment (see FIG. 3: 310 and ¶¶ [0105]-[0106], where block 310 states select a sound package that corresponds to the selected character or object, or to the selected location in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium, and where the sound package includes: sound already convolved as binaural sound for the listener; information, instructions, or data to convolve sound for the listener; coordinates of emanation of the sound within the scene and other information to enable selection of a HRTFs of a listener so sound is convolved with a set of transfer functions, ITDs, or ILDs to enable the sound to emanate from the desired locations; time-coded positional trajectories for a selected character or object that moves within the scene or visual entertainment medium; ITDs, ILDs, transfer functions or impulse responses and their variations over time in the scene or entertainment to convolve or adjust each sound audible from the position in the scene of the selected character, object, or location so the sounds resulting from the adjustments emanate for the listener as if the listener were at the point-of-view and orientation of the character, object, or location in the scene during the scene(s); distances to characters or sound sources in a scene, among other things; and FIG. 5: 520 and ¶¶ [0136]-[0137], where block 520 states convolve the sound of the sound source with the ).

In re Claim 24, Lyren discloses further comprising: adjusting the parameters of the second HRTF according to a transmission medium between the second target and an audio source (see FIG. 3: 310 and ¶¶ [0105]-[0106], where block 310 states select a sound package that corresponds to the selected character or object, or to the selected location in the visual entertainment medium, and where the sound package provides sounds, data, and/or information to adjust sounds in order to provide a listener with the audial experience of a character at the location in the scene of the visual entertainment medium, and where the sound package includes: sound already convolved as binaural sound for the listener; information, instructions, or data to convolve sound for the listener; coordinates of emanation of the sound within the scene and other information to enable selection of a HRTFs of a listener so sound is convolved with a set of transfer functions, ITDs, or ILDs to enable the sound to emanate from the desired locations; time-coded positional trajectories for a selected character or object that moves within the scene or visual entertainment medium; ITDs, ILDs, transfer functions or impulse responses and their variations over time in the scene or entertainment to convolve or adjust each sound audible from the position in the scene of the selected character, object, or location so the sounds resulting from the adjustments emanate for the listener as if the listener were at the point-of-view and orientation of the character, object, or location in the scene during the scene(s); distances to characters or sound sources in a scene, among other things; and FIG. 5: 520 and ¶¶ [0136]-[0137], where block 520 states convolve the sound of the sound source with the selected HRTFs, and where a processor convolves or processes the sound with the selected HRTFs so the sound is heard by the listener to originate from the source of sound relative to the position in the scene assumed by the listener).
Claim 25 essentially recites the same limitations as claim 7 and is rejected for similar reasons. Therefore, Lyren in view of Hirst makes obvious all limitations of the claim.
Response to Arguments
Applicant's arguments filed on July 14, 2021 have been fully considered but they are not persuasive.  
As detailed above with respect to § 112, Examiner does not understand how an “audio positional model” in a “virtual reality environment” is capable of “convert[ing] [an] ultrasonic sound into an acoustic sound” as claimed.  More specifically, Examiner does not understand how an “audio source” that is “in [a] virtual reality environment” can even generate “an ultrasonic sound”.  It appears that this is nothing more than sound design.  
In response to applicant's argument that the prior art fails to disclose, "wherein in response to that the audio source generates an ultrasonic sound in the virtual reality environment, the audio positional model converts the ultrasonic sound into an acoustic sound", a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Lyren in view of Hirst fully enables the claim.
Examiner has detailed above the manner in which the prior art enables the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474. The examiner can normally be reached Monday-Thursday, 9:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/               Supervisory Patent Examiner, Art Unit 2651